
	
		I
		112th CONGRESS
		1st Session
		H. R. 780
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Ms. Lee of California
			 (for herself, Mr. Paul,
			 Mr. Serrano,
			 Mr. Stark,
			 Mr. Thompson of Mississippi,
			 Mr. Towns,
			 Ms. Waters,
			 Mr. McDermott,
			 Ms. Woolsey,
			 Mr. Capuano,
			 Mr. Conyers,
			 Ms. Schakowsky,
			 Mr. Honda,
			 Ms. Speier,
			 Mr. Welch,
			 Mrs. Maloney,
			 Mr. Grijalva,
			 Mr. Kucinich,
			 Mr. Filner,
			 Ms. Zoe Lofgren of California,
			 Ms. Bass of California,
			 Mr. Blumenauer,
			 Ms. Chu, Ms. Clarke of New York,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Cummings, Ms. DeGette,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Farr, Mr. Frank of Massachusetts,
			 Ms. Fudge,
			 Mr. Garamendi,
			 Ms. Hanabusa,
			 Mr. Jackson of Illinois,
			 Ms. Jackson Lee of Texas,
			 Mr. Jones,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Lewis of Georgia,
			 Mr. George Miller of California,
			 Ms. Moore,
			 Mrs. Napolitano,
			 Mr. Olver,
			 Mr. Payne,
			 Ms. Pingree of Maine,
			 Ms. Linda T. Sánchez of California,
			 and Ms. Loretta Sanchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide that funds for operations of the Armed Forces
		  in Afghanistan shall be obligated and expended only for purposes of providing
		  for the safe and orderly withdrawal from Afghanistan of all members of the
		  Armed Forces and Department of Defense contractor personnel who are in
		  Afghanistan.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible End to the War in
			 Afghanistan Act.
		2.Statement of
			 policyIt is the policy of the
			 United States to ensure that funds made available for operations of the Armed
			 Forces in Afghanistan are to be used only for purposes of providing for the
			 safe and orderly withdrawal from Afghanistan of all members of the Armed Forces
			 and Department of Defense contractor personnel who are in Afghanistan.
		3.Limitation on use of
			 funds for operations of the Armed Forces in Afghanistan
			(a)LimitationFunds appropriated or otherwise made
			 available under any provision of law for operations of the Armed Forces in
			 Afghanistan shall be obligated and expended only for purposes of providing for
			 the safe and orderly withdrawal from Afghanistan of all members of the Armed
			 Forces and Department of Defense contractor personnel who are in
			 Afghanistan.
			(b)Rule of
			 constructionNothing in this
			 Act shall be construed—
				(1)to authorize the use of funds for the
			 continuation of combat operations in Afghanistan while carrying out the safe
			 and orderly withdrawal from Afghanistan of all members of the Armed Forces and
			 Department of Defense contractor personnel who are in Afghanistan; and
				(2)to prohibit or
			 otherwise restrict the use of funds available to any department or agency of
			 the United States to carry out diplomatic efforts or humanitarian, development,
			 or general reconstruction activities in Afghanistan.
				
